DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, & 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama (WO2018123898 and hereinafter use US 11009629 as WO2018123898).
Regarding claim 1, Maruyama discloses that a protection layer, comprising:
a first thin film 110 made of a first material;
a second thin film 130 made of a second material, being formed on the first thin film; and 
a buffer thin film 120, being formed between the first thin film and the second thin film; wherein both the first material and the second material are selected from the group of metal oxide, metal sulfide, metal selenide, metal nitride, and metal oxynitride, and the buffer thin film being made of a mixture or a compound of the first material and the second material (Fig. 4-5 or Fig. 7-9, col 8, lines 42-67, col 9, lines 1-67, col. 10, lines 1-21).
Reclaim 2, Maruyama discloses that a first metal element for constituting the first material has a first atom radius, and a second metal element for constituting the second material having a second atom radius that is greater than the first atom radius (the same composition as applicant’s composition).
Reclaim 3, Maruyama discloses that the protection layer has an application that is selected from the group consisting of fabrication of failure analysis (FA) sample, enhancement of yield of mass transfer process of microLED dies, and being a surface passivation layer of a vertical cavity surface emitting laser (VCSEL) (Fig. 4-5).
Reclaim 4, Maruyama discloses that a protection layer manufacturing method, comprising:
(1) forming a first thin film 110 on a surface of a sample by using a first material as a raw material;
(2) forming a buffer thin film 120, 141 on the first thin film; and
(3) forming a second thin film 130, 151 on the buffer thin film by using a second material as a raw material;
wherein both the first material and the second material are selected from the group of metal oxide, metal sulfide, metal selenide, metal nitride, and metal oxynitride, and the buffer thin film being made of a mixture or a compound of the first material and the second material (Fig. 4-5 or Fig. 7-9, col 8, lines 42-67, col 9, lines 1-67, col. 10, lines 1-21).
Reclaim 6, Maruyama discloses that a first metal element for constituting the first material has a first atom radius, and a second metal element for constituting the second material having a second atom radius that is greater than the first atom radius (the compositions are the same as applicant’s composition).
Reclaim 8, Maruyama discloses that the first thin film partially or completely covers the surface of the sample (Fig. 4-5 or Fig. 7-9, col 8, lines 42-67, col 9, lines 1-67, col. 10, lines 1-21).
Reclaim 9, Maruyama discloses that the sample includes an active layer that 1s covered by the first thin film (Fig. 4-5 or Fig. 7-9, col 8, lines 42-67, col 9, lines 1-67, col. 10, lines 1-21).
Reclaim 10, Maruyama discloses that the metal oxide, the metal sulfide, the metal selenide, the metal nitride, and the metal oxynitride all include at least one metal composition, the metal composition system is selected from the group consisting of mono-metal composition, bimetal composition, and poly-metal composition (Fig. 4-5 or Fig. 7-9, col 8, lines 42-67, col 9, lines 1-67, col. 10, lines 1-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (WO2018123898 and hereinafter use US 11009629 as WO2018123898) in view of Goyal (US 20080230779).
Reclaim 5, Maruyama fails to teach that the sample is applied with a thinning process before the first thin film is formed on the surface of the sample.
However, Goyal suggests that cleaning and smothering by etching or polishing before ion-bean deposition (para. 0118 & 0120).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Maruyama with the sample is applied with a thinning process before the first thin film is formed on the surface of the sample as taught by Goyal in order to enhance better deposition on the  clean and polished surface of the substrate or sample and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 7, Maruyama & Goyal discloses that (4) transferring the sample into a focused ion beam (FIB) system, so as to apply a FIB thinning process to the sample (para. 0120, Goyal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899